DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 5-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 06/07/2021 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 4-19) in the reply filed on 10/06/2022 is acknowledged.
Claims 1-4 have been withdrawn as being drawn to a non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the phrase "a base" in line 2. This is a double inclusion of “a base” in line 3 of claim 5. The Examiner suggests changing “a base” to --the base--. 
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandiford (U.S. Pat. 10772288) in view of Jackson (U.S. Pat. 6082819).
In regard to claim 5, Sandiford discloses a pet carrier for securing and transporting a pet in a vehicle having seat (Figs. 10-11, where the pet carrier 10 is secured to a vehicle seat), the pet carrier comprising: a base (Figs. 1-5, where the pet carrier 10 at least has a base 17); a cover extending upwardly from the base (Figs. 1-5, where the pet carrier 10 at least has a cover 15 extending upwardly from the base 17); an entryway formed through the cover (Figs. 1-5, where there is an entryway 20 formed through the cover 15); a handle secured to the carrier (Figs. 1-5, where there are handles 50/52 secured to the pet carrier 10). Sandiford does not disclose a vehicle having seat with a lower seat anchor; an extendible/retractable rail assembly fixedly attached to the base of the pet carrier, wherein the rail assembly includes a clamp at a distal rear end of the rail assembly, a securement mechanism and a release mechanism, the clamp being configured to attach and lock onto the lower seat anchor of the vehicle, and the clamp being selectively extendible from and retractable into the rail assembly to facilitate attachment and release of the pet carrier to the seat. Jackson discloses a vehicle having seat with a lower seat anchor (Fig. 1, where there is a vehicle having seat 10 with a lower seat anchor 16/18); an extendible/retractable rail assembly fixedly attached to the base of the carrier (Figs. 2-9, where there is an extendible/retractable rail assembly 42/44 fixedly attached to the base of the carrier), wherein the rail assembly includes a clamp at a distal rear end of the rail assembly (Figs. 2-9, where the rail assembly 42/44 includes a clamp 100 at a distal rear end of the rail assembly), a securement mechanism and a release mechanism, the clamp being configured to attach and lock onto the lower seat anchor of the vehicle (Figs. 2-9, where the clamp 100 at least has a securement mechanism and a release mechanism and is at least configured to attach and lock onto the lower seat anchor 16/18 of the vehicle), and the clamp being selectively extendible from and retractable into the rail assembly to facilitate attachment and release of the carrier to the seat (Figs. 2-9, where the clamp 100 is selectively extendible from (Fig. 6) and retractable into (Fig. 3) the rail assembly to facilitate attachment and release of the carrier to the seat). Sandiford and Jackson are analogous because they are from the same field of endeavor which include passenger safety devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandiford such that a vehicle having seat with a lower seat anchor; an extendible/retractable rail assembly fixedly attached to the base of the pet carrier, wherein the rail assembly includes a clamp at a distal rear end of the rail assembly, a securement mechanism and a release mechanism, the clamp being configured to attach and lock onto the lower seat anchor of the vehicle, and the clamp being selectively extendible from and retractable into the rail assembly to facilitate attachment and release of the pet carrier to the seat in view of Jackson. The motivation would have been to have an additional attachment system to further secure the pet carrier to the vehicle seat, thereby increasing safety of the system and better protecting the pet being carried inside the device. 
In regard to claim 6, Sandiford as modified by Jackson discloses the pet carrier of claim 5, wherein the cover comprises at least one wall attached to a base and a top formed over the at least one wall (Sandiford, Figs. 1-5, where the cover comprises at least one wall 12/14/16/18 attached to a base 17 and a top 15 formed over the at least one wall 12/14/16/18).
In regard to claim 7, Sandiford as modified by Jackson discloses the pet carrier of claim 5, wherein the cover includes a flap for selectively opening and closing the entryway (Sandiford, Figs. 1-5, where the entryway 20 at least includes a flap formed on the cover 15).
In regard to claim 8, Sandiford as modified by Jackson discloses the pet carrier of claim 5, wherein the handle is secured to the cover (Sandiford, Figs. 1-5, where the handles 50/52 are secured to the cover 15).
In regard to claim 9, Sandiford as modified by Jackson discloses the pet carrier of claim 5, wherein the cover includes a mesh material to permit breathing within the carrier (Sandiford, Figs. 1-5, where the cover 15 at least includes a mesh material (at entryway 20) to permit breathing within the carrier).
In regard to claim 10, Sandiford as modified by Jackson discloses the pet carrier of claim 5, wherein the rail assembly is fixedly mounted to a bottom surface of the base (Jackson, Fig. 2, where the rail assembly 42/44 is fixedly mounted to at least a bottom surface of the base).
In regard to claim 13, Sandiford as modified by Jackson discloses the pet carrier of claim 5, wherein the rail assembly includes an outer rail and an inner rail (Jackson, Figs. 2-9, where the rail assembly includes an outer rail 54/56 and an inner rail 64/66), the inner rail being slidably moveable within the outer rail (Jackson, Figs. 2-9, where the inner rail 64/66 being slidably moveable within the outer rail 54/56), the clamp being formed at a distal end of the inner rail (Jackson, Figs. 2-9, where the clamp 100 is formed at a distal end of the inner rail 64/66).
In regard to claim 14, Sandiford as modified by Jackson discloses the pet carrier of claim 13, wherein the outer rail includes a longitudinal slot and an actuator is attached to the inner rail through the longitudinal slot (Jackson, Figs. 2-9, where the outer rail 54/56 includes a longitudinal slot (the slot in which 116/134 sits as shown in Fig. 7) and an actuator 118/136 is attached to the inner rail 64/66 through the longitudinal slot).
In regard to claim 16, Sandiford as modified by Jackson discloses the pet carrier of claim 14, wherein the actuator selectively controls opening of the clamp (Jackson, Figs. 2-9 and Column 3 lines 54-60, where the actuator 118/136 selectively controls opening of the clamp 100).
In regard to claim 17, Sandiford as modified by Jackson discloses the pet carrier of claim 5, wherein the clamp includes an upper jaw and lower jaw configured to selectively capture and release the lower seat anchor of the seat (Jackson, Figs. 2-9 and Column 3 lines 54-60, where the clamp 100 at least includes an upper jaw and lower jaw (see Figs. 8-9) configured to selectively capture and release the lower seat anchor 16/18 of the seat).
In regard to claim 19, Sandiford as modified by Jackson discloses the pet carrier of claim 5, wherein the clamp can be fully extended, partially extended or fully retracted with respect to the rail assembly (Jackson, Figs. 2-9 and Column 3 lines 21-61, where the clamp 100 can be fully extended, at least partially extended or fully retracted with respect to the rail assembly (see Figs. 3 and 6)).
In regard to claim 20, Sandiford as modified by Jackson discloses the pet carrier of claim 5, in which two spaced-apart rail assemblies are attached to an exterior bottom surface of the base (Jackson, Fig. 2, where the rail assembly is made of two spaced-apart rail assemblies 42 and 44 that are at least attached to an exterior bottom surface of the base (see Fig. 2)).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sandiford (U.S. Pat. 10772288) in view of Jackson (U.S. Pat. 6082819) as applied to claim 10, and further in view of Mito et al. (U.S. Pub. 20200164832).
In regard to claim 11, Sandiford as modified by Jackson discloses the pet carrier of claim 10. Sandiford as modified by Jackson does not disclose the rail assembly includes at least one upwardly extending fastener that extends through the bottom surface of the base. Mito et al. disclose the rail assembly includes at least one upwardly extending fastener that extends through the bottom surface of the base (Figs. 1-6 and Paragraph [0057], where the rail assembly 21 includes at least one upwardly extending fastener 415 that at least extends through the bottom surface 411 of the base). Sandiford and Mito et al. are analogous because they are from the same field of endeavor which include passenger seat devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandiford as modified by Jackson such that the rail assembly includes at least one upwardly extending fastener that extends through the bottom surface of the base in view of Mito et al. The motivation would have been to removably secure the rail assembly to the base of the device using a well-known and easily replaceable attachment mechanism.
In regard to claim 12, Sandiford as modified by Jackson and Mito et al. discloses the pet carrier of claim 11, wherein the upwardly extending fastener is a bolt and nut (Mito et al., Figs. 1-6 and Paragraph [0057], where the upwardly extending fastener 415 is a bolt and nut).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sandiford (U.S. Pat. 10772288) in view of Jackson (U.S. Pat. 6082819) as applied to claim 14, and further in view of Cheng et al. (U.S. Pat. 9016781).
In regard to claim 15, Sandiford as modified by Jackson discloses the pet carrier of claim 14, wherein the inner rail incudes a latch (Jackson, Figs. 2-9, where the inner rail 64/66 incudes a latch 134), wherein the actuator includes a button configured to control engagement and disengagement of the latch with the openings in the outer rails (Jackson, Figs. 2-9 and Column 3 lines 54-61, where the actuator includes a button 136 configured to control engagement and disengagement of the latch 134 with the openings 58/60 in the outer rails 54/56), thereby enabling slidable movement of the inner rail with respect to the outer rail (Jackson, see Figs. 3 and 6). Sandiford as modified by Jackson does not disclose each outer rail includes a plurality of openings sized to receive the latch, wherein the actuator includes a button configured to control engagement and disengagement of the latch with the plurality of openings in each outer rail. Cheng et al. disclose each outer rail includes a plurality of openings sized to receive the latch (Fig. 2 and Column 3 lines 5-19, where each outer rail 104 includes a plurality of openings 110 sized to receive the latch (the at least one locking member)), wherein the actuator is configured to control engagement and disengagement of the latch with the plurality of openings in each outer rail (Fig. 2 and Column 3 lines 5-19, where there is an actuator 109 is at least configured to control engagement and disengagement of the latch (the at least one locking member) with the plurality of openings 110 in each outer rail 104). Sandiford and Cheng et al. are analogous because they are from the same field of endeavor which include passenger safety devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandiford as modified by Jackson such that each outer rail includes a plurality of openings sized to receive the latch, wherein the actuator includes a button configured to control engagement and disengagement of the latch with the plurality of openings in each outer rail in view of Cheng et al., since the plurality of openings of Cheng et al. could be used on each outer rail of Sandiford as modified by Jackson. The motivation would have been to allow the user to adjust the position of the device on the vehicle seat by changing the extension length of the rails, making the device more versatile and more customizable.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sandiford (U.S. Pat. 10772288) in view of Jackson (U.S. Pat. 6082819) as applied to claim 5, and further in view of Parness (U.S. Pub. 20150264887).
In regard to claim 18, Sandiford as modified by Jackson discloses the pet carrier of claim 5. Sandiford as modified by Jackson does not disclose the clamp conforms to a LATCH vehicle safety standard. Parness discloses the clamp conforms to a LATCH vehicle safety standard (Paragraph [0025] and Fig. 1, where the clamping mechanism 10 at least conforms to the LATCH safety guideline). Sandiford and Parness are analogous because they are from the same field of endeavor which include passenger safety devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandiford as modified by Jackson such that the clamp conforms to a LATCH vehicle safety standard in view of Parness. The motivation would have been to have an attachment system that is compliant with standard safety guidelines, in order to ensure safety of the system and better protect the pet being carried inside the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of passenger safety devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647